PER CURIAM.
In this case, which is travelling with Alpha Data Corporation v. HX5, L.L.C., etc., et al., - So.3d -, No. 1D12-2885 (Fla. 1st DCA October 18, 2013), Appellant appeals the trial court’s summary judgment in favor of Appellees on Appellant’s counts of tortious interference with a contract and advantageous business relationship and the court’s award of costs to Appellees. As in the companion case, genuine issues of material fact exist to preclude Appellees’ entitlement to summary judgment. Thus, we reverse the summary judgment and costs award and remand for proceedings consistent with this opinion.
BENTON and CLARK, JJ., concur; THOMAS, J., Dissents with Opinion.